NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                       MAY 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 ANDREW J.J. WOLF,                                  No. 14-36041

               Plaintiff - Appellant,               D.C. No. 1:14-cv-00152-CWD

    v.
                                                    MEMORANDUM*
 ROBIN SANDY; et al.,

               Defendants - Appellees.

                     Appeal from the United States District Court
                               for the District of Idaho
                     Candy W. Dale, Magistrate Judge, Presiding**

                               Submitted April 26, 2016***

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Andrew J.J. Wolf, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
               Wolf consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
         ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v.

Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Wolf’s action because Wolf failed to

allege facts sufficient to state a plausible claim for relief. See Tsao v. Desert

Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (a private entity is liable under

§ 1983 only if a constitutional violation was caused by an official policy or

custom); Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (a supervisor is

liable under § 1983 only if he or she is personally involved in the constitutional

deprivation or there is a “sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional violation” (citation and internal quotation

marks omitted)); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although

pro se pleadings are to be construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion by denying Wolf leave to

amend because amendment would have been futile. See Lopez v. Smith, 203 F.3d

1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of review and

explaining that leave to amend should be given unless amendment would be futile).

      The district court did not abuse its discretion by denying Wolf’s motion to

                                            2                                      14-36041
alter, amend, vacate or reconsider the final judgment because Wolf failed to

establish grounds for such relief. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for reconsideration under Federal Rules of Civil Procedure

59(e) and 60(b)).

      AFFIRMED.




                                         3                                     14-36041